PER CURIAM.
On petition of Ernest Clyde Charles duly filed in this court, writ of habeas corpus was issued. It appears that the sole question presented by the petition is whether or not petitioner, Ernest Clyde Charles, at the time he murdered his wife on May 5, 1958, and at the time of sentencing by the court for her murder on June 11 following, was sane or insane on either or both of said dates. We referred the cause to the Honorable L. L. Parks, Circuit Judge (Ret.), as our Commissioner for the purpose of taking testimony and resolving the said cause and report his findings to this court.
The Commissioner held a hearing on February 20, 1963, at which the petitioner was ably represented by experienced counsel. Beside himself, the petitioner presented three witnesses: Dr. Baker Whisnant,. a practicing physician in Lee County, Mrs. Mae Wright, petitioner’s sister, and E. M. Magaha, the attorney who represented him in the proceeding before the circuit court on June 11, 1958, at which time he plead guilty to the charge of first degree murder of his wife and was sentenced to life imprisonment.
The respondent introduced the testimony of Honorable W. M. Smiley, former state attorney who prosecuted the petitioner in his trial for first degree murder; the testimony of Flanders Thompson, Sheriff of Lee County at the time of the killing and petitioner’s trial, and the testimony of Nick Kelly, the deputy sheriff who initially took custody of the petitioner after killing his wife.
After a careful review of the evidence taken at the hearing, Commissioner Parks made report of his findings to this court wherein he concluded:
“ * * * the evidence in the case establishes beyond a reasonable doubt that Charles [petitioner] was sane at the time of the killing of his wife and that he was sane at the time of thee *473hearing before the Circuit Judge when he was sentenced to prison.”
We have carefully reviewed the testimony taken by the Commissioner, including the various exhibits filed in the cause. We concur in the Commissioner’s conclusion that the petitioner was sane at the time he killed his wife and at the time of his hearing before the circuit judge when he plead guilty to the crime of murder in the first degree and was sentenced to life imprisonment.
For the reasons so stated, the writ of habeas corpus is hereby discharged and the petitioner remanded to the custody of the respondent.
It is so ordered.
ROBERTS, C. J., and TERRELL, DREW, THORNAL and O’CONNELL, JJ., concur.